
	

114 HR 3512 IH: Pell Grant Restoration Act of 2015
U.S. House of Representatives
2015-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3512
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2015
			Mr. Scott of Virginia (for himself, Mr. Hinojosa, Ms. Hahn, Ms. Maxine Waters of California, Mrs. Davis of California, Mr. Grijalva, Mr. Courtney, Ms. Fudge, Mr. Polis, Mr. Sablan, Ms. Wilson of Florida, Ms. Bonamici, Mr. Pocan, Mr. Takano, Mr. Jeffries, Ms. Clark of Massachusetts, Ms. Adams, Mr. DeSaulnier, Ms. Bass, Mr. Blumenauer, Mr. Butterfield, Mr. Capuano, Mr. Cárdenas, Ms. Castor of Florida, Ms. Judy Chu of California, Mr. Cicilline, Mr. Clay, Mr. DeFazio, Mr. Ellison, Mr. Fattah, Ms. Frankel of Florida, Mr. Gallego, Mr. Gutiérrez, Mr. Heck of Washington, Ms. Kaptur, Ms. Kelly of Illinois, Mr. Langevin, Mr. McDermott, Ms. Moore, Mr. Murphy of Florida, Mr. Pierluisi, Mr. Rangel, Mr. Richmond, Ms. Roybal-Allard, Mr. Ryan of Ohio, Mr. Thompson of Mississippi, Ms. Eshoo, Mr. Doggett, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to clarify the Federal Pell Grant duration limits of
			 borrowers who attend an institution of higher education that closes or
			 commits fraud or other misconduct, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Pell Grant Restoration Act of 2015. 2.Federal Pell Grant duration limitsSection 401(c)(5) of the Higher Education Act of 1965 (20 U.S.C. 1070a(c)(5)) is amended—
 (1)by striking The period and inserting (A) Except as provided in subparagraph (B), the period; and (2)by adding at the end the following:
				
					(B)
 (i)Any Federal Pell Grant that a student received during a period described in subclause (I) or (II) of clause (ii) shall not count towards the student’s duration limits under this paragraph.
 (ii)Clause (i) shall apply with respect to any Federal Pell Grant awarded to a student to attend an institution—
 (I)during a period— (aa)for which the student received a loan under this title; and
 (bb)for which the loan described in item (aa) is forgiven under— (AA)section 437(c)(1) or 464(g)(1) due to the closing of the institution;
 (BB)section 455(h) due to the student’s successful assertion of a defense to repayment of the loan; or (CC)section 432(a)(6) of this Act, section 685.215 of title 34, Code of Federal Regulations (or a successor regulation), or any other loan forgiveness provision or regulation under this Act, as a result of a determination by the Secretary or a court that the institution committed fraud or other misconduct; or
 (II)during a period for which the student did not receive a loan under this title but for which, if the student had received such a loan, the student would have qualified for loan forgiveness under subclause (I)(bb)..
			
